Name: Commission Implementing Regulation (EU) NoÃ 404/2013 of 2Ã May 2013 on the derogations from the rules of origin laid down in Annex II to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, that apply within quotas for certain products from Peru
 Type: Implementing Regulation
 Subject Matter: America;  international trade;  European construction;  trade;  tariff policy;  European Union law
 Date Published: nan

 3.5.2013 EN Official Journal of the European Union L 121/30 COMMISSION IMPLEMENTING REGULATION (EU) No 404/2013 of 2 May 2013 on the derogations from the rules of origin laid down in Annex II to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, that apply within quotas for certain products from Peru THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2012/735/EU of 31 May 2012 on the signing, on behalf of the Union, and provisional application of the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part (1), and in particular Article 6 thereof, Whereas: (1) By Decision 2012/735/EU, the Council authorised the signature, on behalf of the Union, of the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part (the Agreement). Pursuant to Decision 2012/735/EU, the Agreement is to be applied on a provisional basis, pending the completion of the procedures for its conclusion. The Agreement applies on a provisional basis from 1 March 2013. (2) Annex II to the Agreement concerns the definition of the concept of originating products and methods of administrative cooperation. For a number of products, Appendix 2A and Appendix 5 to that Annex provide for derogations from the rules of origin set out in that Annex in the framework of annual quotas. It is therefore necessary to lay down the conditions for the application of those derogations for imports from Peru. (3) The quotas set out in Appendix 2A and Appendix 5 to Annex II to the Agreement should be managed by the Commission on a first-come, first-served basis in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2). (4) Entitlement to benefit from the tariff concessions should be subject to the presentation of the relevant proof of origin to the customs authorities, as provided for in the Agreement. (5) Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), as amended by Commission Implementing Regulation (EU) No 927/2012 (4), contains new CN codes which are different from those referred to in the Agreement. Those new codes should therefore be reflected in Part B of the Annex to this Regulation. (6) Since the Agreement takes effect on 1 March 2013, this Regulation should apply from the same date. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 1. The rules of origin in Appendix 2A to Annex II to the Trade Agreement between the European Union and its Member States, of the one part, and Columbia and Peru, of the other part (hereinafter referred to as the Agreement), shall apply to the products listed in Part A of the Annex to this Regulation. 2. The rules of origin set out in Appendix 5 to Annex II to the Agreement shall apply to the products listed in Part B of the Annex to this Regulation. Article 2 To benefit from the derogation set out in Article 1, the products listed in the Annex shall be accompanied by a proof of origin as set out in Annex II to the Agreement. Article 3 The quotas listed in the Annex shall be managed by the Commission in accordance with the provisions of Articles 308a to 308c of Regulation (EEC) No 2454/93. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 March 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 21.12.2012, p. 1. (2) OJ L 253, 11.10.1993, p. 1. (3) OJ L 256, 7.9.1987, p. 1. (4) OJ L 304, 31.10.2012, p. 1. ANNEX Peru Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the scope of the preferential scheme is to be determined by application of the CN code and a corresponding description taken together. PART A Order No CN code Description of goods Quota period Annual quota volume (in tonnes net weight if not otherwise specified) 09.7170 3920 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not-reinforced, laminated, supported or similarly combined with other materials From 1 March to end of February 15 000 09.7171 ex 5607 50 (1) and 5608 Twine and nets From 1 March to end of February 650 09.7172 6108 22 00 Womens or girls briefs and panties, knitted or crocheted, of man-made fibres From 1 March to end of February 200 09.7173 6112 31 Mens or boys swimwear, knitted or crocheted, of synthetic fibres From 1 March to end of February 25 09.7174 6112 41 Womans or girls swimwear, knitted or crocheted, of synthetic fibres From 1 March to end of February 100 09.7175 6115 10 Graduated compression hosiery (for example, stockings for varicose veins), knitted or crocheted From 1 March to end of February 25 09.7176 6115 21 00 Other pantyhose and tights, of synthetic fibres, measuring per single yarn less than 67 decitex, knitted or crocheted From 1 March to end of February 40 09.7177 6115 22 00 Other pantyhose and tights, of synthetic fibres, measuring per single yarn 67 decitex or more, knitted or crocheted From 1 March to end of February 15 09.7178 6115 30 Other womens full-length or knee-length hosiery, measuring per single yarn less than 67 decitex, knitted or crocheted From 1 March to end of February 25 09.7179 6115 96 Other, of synthetic fibres, knitted or crocheted From 1 March to end of February 175 09.7192 7321 Stoves, ranges, grates, cookers (including those with subsidiary boilers for central heating), barbecues, braziers, gas rings, plate warmers and similar nonelectric domestic appliances, and parts thereof, of iron or steel From 1 March to end of February 20 000 number of items 09.7193 7323 Table, kitchen or other household articles and parts thereof, of iron or steel; iron or steel wool; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel From 1 March to end of February 50 000 09.7194 7325 Other cast articles of iron or steel From 1 March to end of February 50 000 PART B Order No CN code Description of goods Quota period Annual quota volume (in metric tonnes) 09.7195 0303 54 10 Frozen mackerel Scomber scombrus and Scomber japonicas From 1 March to end of February 4 000 09.7196 0303 89 45 Frozen anchovies (Engraulis spp.) From 1 March to end of February 120 09.7197 0303 55 10 Atlantic horse mackerel (Trachurus trachurus), frozen From 1 March to end of February 60 0303 55 90 (2) Horse mackerel (Caranx trachurus), frozen 09.7198 0307 49 59 Frozen squid (Ommastrephes spp. with the exclusion of Ommastrephes sagittatus, Nototodarus spp. and Sepioteuthis spp.), whether in shell or not From 1 March to end of February 4 200 09.7199 0307 49 99 Squid (Ommastrephes spp. with the exclusion of Ommastrephes sagittatus, Nototodarus spp. and Sepioteuthis spp.), dried, salted or in brine, whether in shell or not From 1 March to end of February 2 500 09.7200 1604 15 11 Fillets of mackerel of the species Scomber scombrus and Scomber japonicus, prepared or preserved From 1 March to end of February 2 000 09.7201 1604 15 19 Mackerel of the species Scomber scombrus and Scomber japonicus, prepared or preserved, whole or in pieces, but not minced, other than fillets From 1 March to end of February 800 09.7202 1604 15 90 Mackerel of the species Scomber australasicus, prepared or preserved, whole or in pieces, but not minced From 1 March to end of February 20 09.7203 1604 16 00 Anchovies, prepared or preserved, whole or in pieces, but not minced From 1 March to end of February 400 09.7204 1604 20 40 Prepared or preserved anchovies, other than whole or in pieces From 1 March to end of February 30 09.7205 0307 19 10 0307 29 05 0307 49 05 0307 59 05 0307 60 10 0307 79 10 0307 89 10 0307 99 10 1605 51 00 1605 52 00 1605 53 10 (3) 1605 53 90 (4) 1605 54 00 1605 55 00 1605 56 00 1605 57 00 1605 58 00 1605 59 00 Molluscs, prepared or preserved, at the exception of mussels of the species Mytilus spp. and Perna spp.) From 1 March to end of February 500 (1) TARIC codes 5607501110, 5607501910, 5607503010 and 5607509091. (2) TARIC code 0303559010. (3) TARIC code 1605531095. (4) TARIC code 1605539095.